DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.
Response to Arguments
Examiner Response:
In response to applicants arguments regarding 35 U.S.C. § 101, The examiner respectfully disagrees, the amended language added to the claim including “computer for evaluating a flow of input data in a fuzzy logic rules-based expert system, rules being expressed in plain language, a fuzzy logic rules base being represented in a form of a graph G having nodes and arcs between the nodes, wherein a node is representing a part of a rule and an arc between two nodes is representing a dependency between parts of the rules of the two nodes, the graph being represented with entries down and exits up such as an arc n1->n2 between two nodes n1 and n2 means that a value of n1 has an impact on a value of n2, n2 being represented in a higher level than n1” provides further detail to the additional element. 
The examiner notes that the limitations are mental steps which can be performed in the human mind. The MPEP in 2106.04(d) recites “The courts have also identified limitations that 
In order to overcome the rejection under 35 USC § 101 the applicant must amend the claims to include a step that explains how the calculation is used to modify the system resulting in an improvement.
The limitations specifying the graph merely provides further detail to the additional element however, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Applicant Remarks: 
Claim Rejections - 35 U.S.C. § 103 
Claims 1-7, 9-10, and 12-15 stand rejected under 35 U.S.C. § 103(a) in view of 
U.S. Patent No. 5,778,402 (GIPSON) and U.S. Patent No. 6,853,991 (KERMANI). This rejection is respectfully traversed. 
The disclosure is directed to a method implemented on a computer that 
comprises the steps of receiving an input value to be evaluated; queuing the input value19 Customer No. 30734 in a queue; selecting, in the queue, a queued input value; determining an output value by evaluating, 
In the present response, independent claim 1 as amended recites details of the inference evaluation step of the nodes of the graph. In particular, applicant notes the following: 
The rules are expressed in natural language, the fuzzy rule base is represented in the form of a graph G in which a node can represent part of a rule. For example, a node can represent an input, a proposition, an expression (composed with operators like AND, OR, NOT, ... other operators), a rule, an aggregation of rules, a defuzzification and an exit, etc. 
A link or arc of the directed graph between two nodes n1 and n2, such as n1 -> n2, indicates that the value of n1 has an impact on the value of n2. Thus, the graph is represented with the inputs down and the outputs up, so that for any n1 and n2 such that n1 -> n2, n2 is represented in a layer greater than n1. 
The representation of the fuzzy rule base in the form of such a graph allows a propagation of the modifications from bottom to top. Let n1 and n2 be two nodes such that n1 -> n2, if the value of n1 changes, then n2 must be recomputed. 
Customer No. 30734Propagation, and therefore evaluation, stops when no more nodes change. This has the advantage of only performing calculations that have an impact (by changing node values) and therefore of not calculating a node if it appears that its value will not change. 

In addition, the graph representation of the invention identifies disjoint subgraphs that can be executed in parallel rather than sequentially. 
In this regard, the identification of disjoint graphs can be implemented offline, when the rule base is loaded into memory, and their execution takes place during the evaluation phase. Each independent subgraph can be executed on a different computing unit (we speak of processor core, threads). 
Amended claim 1 differs from GIPSON and KERMANI by the mode of evaluation by inference operated on a representation of a fuzzy rule base expressed in natural language, according to a graph having nodes as claimed. This eliminates the need for21 evaluating the entire graph, since the evaluation of nodes of a higher layer stops as soon as it is determined that the value of a node of a lower layer does not change. 
Such an approach is not at all mentioned in GIPSON or KERMANI, and can only be obtained by the synergistic operation of the use of natural language to express the rules, and of a representation of the fuzzy rule base under the form of the graph of the invention. In this way, 
Then it is appreciated that those skilled in the art, faced with the technical problem of reducing the computation time to generate an output value on the basis of an input value which has changed, would not have found any elements. explicit, nor any suggestion to build a representation of a fuzzy rule base such as proposed in the invention, which has the advantage of only performing necessary calculations (for changing node values) and therefore has the advantage of limiting the overall computing time. 
Examiner Response:
Applicant’s arguments with respect to claim(s) 1-3, and 5-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A new grounds of rejection has been provided to teach the newly added limitations.
Applicant Remarks:
Further, under 35 U.S.C. § 103, the USPTO bears the burden of establishing a prima facie case of obviousness. In re Fine, 837 F.2d 1071, 1074, 5 USPQ2d 1596, 1598 (Fed. Cir. 1988). An "expansive and flexible approach" should be applied when determining obviousness based on a combination of prior art references. KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). However, a claimed invention combining multiple known elements is not rendered obvious simply because each element was Customer No. 30734known independently in the prior art. Id. at 1741. Rather, there must still be some "reason that would have prompted" a person of ordinary skill in the art to combine the elements in the specific way that he or she did. Id. Also, modification of a 
Applicant respectfully submits that a person of ordinary skill in the art would not combine GIPSON and KERMANI. 
GIPSON is directed to a method and system for auto-formatting a document using an event-based rule engine to format a document as the user types; and 
KERMANI is directed to a fuzzy logic system with evolutionary variables rules. 
In this regard, Applicant asserts that there is no proper "reason that would have prompted" a person of ordinary skill in the art to combine the elements as set forth in the Office Action. 
Examiner Response:
In response to applicant's argument that Gipson and Kermani is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, both prior arts are directed to rule-based systems. The examiner further notes that the reliance on Kermani has been updated in the new grounds of rejection provided. Kermani is now relied upon for teachings of stopping processing based on the plateauing of values.  
Applicant Remarks:
Notwithstanding the foregoing, Applicant respectfully asserts that the Examiner attempts to combine the cited references and/or knowledge available to one of ordinary skill in the art at the time the invention was made to arrive at the various features recited in claim 1 with the use of impermissible hindsight, using knowledge directly gleaned from the Applicant's disclosure. 
A rejection under 35 U.S.C. § 103 based on obviousness cannot be properly maintained without a proper disclosure of each and every element and the motivation to
Customer No. 30734combine the elements. Here the applied references fail to provide a proper disclosure of each and every element. Moreover, the applied references fail to provide any motivation that would lead one of ordinary skill in the art to combine the references in a manner set forth in the Office Action. 
Additionally, independent claim 13 recites similar allowable distinctions and Applicant respectfully asserts that these independent claims are accordingly allowable for similar reasons. 
Examiner Response:
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). A new grounds of rejection has been provided, with an updated rationale regarding Kermani.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites 
queuing each modified input value received in a queue; determining in the queue, which queued modified input values are to be propagated in the graph, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and mentally queuing the input value in a queue or remembering an entity in their brain. 
propagating at least one modified input value in the graph, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and selecting an entity from their brain. 
evaluating by inference the value of the nodes in dependency of at least one modified input value, the evaluation being to calculate the value of a node n2 according 2to a modified value of a node n1, and to stop the evaluation when the computed value of a node in a higher level does not change, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and mentally evaluating an entity from their brain. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
See MPEP 2106.05.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, 
The step of receiving modifications on an input values of the graph are recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. 
The step of generating an output value for the at least one modified input value according to a result of the evaluation and amounts to mere data outputting, which is a form of insignificant extra-solution activity. Refer to MPEP 2106.05(g) Insignificant Post-Solution Activity. These claims are not patent eligible.
As discussed above with respect to integration of the abstract idea into a practical application, 
The step of receiving an input value to be evaluated; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The receiving step is also well-understood routine, conventional activity (See MPEP, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). 
The step of generating an output value for the at least one modified input value according to a result of the evaluation; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The receiving step is also well-understood routine, conventional activity (See MPEP, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).  

Claim 13 is similarly rejected to claim 1 but for the recitation of generic computer components which amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a step of broadcasting one or more output values. 
The limitations of claim 2: 
a step of broadcasting one or more output values, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and mentally queuing the input value in a queue or remembering an entity in their brain. 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claim 16 is similarly rejected refer to claim 2 for further analysis.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the step of determining which queued modified input values are to be propagated comprises a step of scheduling in time and/or in space propagations of the queued modified input values.The limitations of claim 3: 
the step of determining which queued modified input values are to be propagated comprises a step of scheduling in time and/or in space propagations of the queued modified input values, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claim 17 is similarly rejected refer to claim 3 for further analysis.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a step of separating the graph corresponding to the rules base into several separate connecting sub-graphs, for which there is no common edge between these different sub-graphs, each subgraph comprising an input node corresponding to a modified input valueThe limitations of claim 5: 
separating the graph corresponding to the rules base into several separate connecting sub-graphs, for which there is no common edge between these different sub-graphs, each subgraph comprising an input node corresponding to a modified input value, a step of selecting at least one sub-graph comprising a node corresponding to a selected queued input value and a step of evaluating said selected sub-graph, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claim 18 is similarly rejected refer to claim 5 for further analysis.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the step of evaluating comprises a step of evaluating a sub-graph by browsing said sub-graph, associating a priority with each node of the sub-graph and a step of evaluating the nodes by ascending priority. 
The limitations of claim 6: 
the step of evaluating comprises a step of evaluating a sub-graph by browsing said sub-graph, associating a priority with each node of the sub-graph and a step of evaluating the nodes by ascending priority, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and mentally browsing and associating a priority with each node of a graph and evaluating the nodes. 



Claim 19 is similarly rejected refer to claim 6 for further analysis.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a step of comparing the character strings that make up the expressions that make up the rules of the rules base, a step of deleting the redundancies between said expressions so as to obtain unique expressions and a step of evaluating said unique expressions. 
The limitations of claim 7: 
a step of comparing the character strings that make up the expressions that make up the rules of the rules base, a step of deleting the redundancies between said expressions so as to obtain unique expressions and a step of evaluating said unique expressions, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and mentally comparing character strings and deleting redundancies. 



Claim 20 is similarly rejected refer to claim 7 for further analysis.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a part of a rule of the rules base being associated with a time expiration parameter/value. 
The limitations of claim 8: 
a part of a rule of the rules base being associated with a time expiration parameter/value, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and mentally associating a rule with a time parameter. 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites two substantially concomitant input values being assimilated into one and the same input value. 
The limitations of claim 9: 
two substantially concomitant input values being assimilated into one and the same input value, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and mentally assimilated two associated values into one value. 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites at least one rule being expressed in plain language. 
The limitations of claim 10: 
at least one rule being expressed in plain language, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the evaluation by inference being performed according to 0-order logic, 1.sup.st-order logic or according to fuzzy logic. 
The limitations of claim 11: 
the evaluation by inference being performed according to 0-order logic, 1.sup.st-order logic, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and performing an inference using the listed logic. 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a computer program product comprising non-transitory code instructions to perform the steps of the method as claimed in claim 1, when said non-transitory code instructions are executed on a computer.  

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites comprising:  an evaluation unit including at least one processor configured to evaluate by inference the value of the nodes in dependency of at least one modified input value, an evaluation being to calculate the value of a node n2 according to a modified value of a node n1, and to stop the evaluation when a computed value of a node in a higher level does not change; wherein the system comprises: a storage for queuing each modified input value; a computation device including at least one processor scheduling in time and/or in space the evaluations of one or more queued input values; a computation device including at least one processor configured to determine in the queue, which queued modified input values are to be propagated in the graph and input/output means for broadcasting one or more output values.The limitations of claim 14: 
evaluate by inference the value of the nodes in dependency of at least one modified input value, an evaluation being to calculate the value of a node n2 according to a modified value of a node n1, and to stop the evaluation when a computed value of a node in a higher level does not change, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed 
scheduling in time and/or in space the evaluations of one or more queued input values, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and selecting an entity from their brain. 
determine in the queue, which queued modified input values are to be propagated in the graph and input/output means for broadcasting one or more output values., under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and mentally evaluating a selected input. 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
STEP 2A:
The abstract idea is not integrated into to a practical application. The claim recites generic computer components (e.g. “computation device including atleast one processor”, “an evaluation unit including at least one processor” “storage” and “input/output means”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, 
STEP 2B:
As discussed above with respect to integration of the abstract idea into a practical application, 
 “storage” [refer to claim interpretation for further analysis.]; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The storing step is also well-understood routine, conventional activity (See MPEP 2106.05(d)(II), IV. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). 
Additional components include “computation device” [refer to claim interpretation for further analysis.]; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The processor and memory are generic computer components. (See MPEP 2106.05(f), Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983.). 
“Input/output means for broadcasting” a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946.). 

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites an input/output component or receiving one or more input values; a queuing component  including at least one processor configured to perform one or more of store modifications on input values, group together the input values, merge and delete the input values; a scheduling component including at least one processor configured to perform one or more of select queued input values, delete queued input values, group together queued input values, merge queued input values, and allocate queued input values, an evaluation component including at least one processor configured to evaluate one or more input values queued and manipulated by the scheduling component by inference of the rules base; and a broadcasting component configured to select and communicate one or more input values utilizing a communication modality.The limitations of claim 15: 
one or more of store modification on input values, group together the input values, merge and delete the input values, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and mentally storing, grouping together, merging and deleting input values. 
perform one or more of select queued input values, delete queued input values, group together queued input values, merge queued input values, and allocate queued input values, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally selecting, deleting, grouping together, merging, allocating queued input values. 
evaluate one or more input values queued and manipulated by the scheduling component by inference of the rules base, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and mentally evaluating a selected input. 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
STEP 2A:
The abstract idea is not integrated into to a practical application. The claim recites generic computer components (e.g. “scheduling component including at least one processor”, “an evaluation component including at least one processor” “queuing component including atleast one processor”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, 
Means for receiving an input value to be evaluated are recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. 
STEP 2B:
As discussed above with respect to integration of the abstract idea into a practical application, 
“input/output component” [refer to claim interpretation for further analysis.]; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The receiving step is also well-understood routine, conventional activity (See MPEP, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). 
“storage means” [refer to claim interpretation for further analysis.]; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The storing step is also well-understood routine, conventional activity (See MPEP 2106.05(d)(II), IV. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 
Additional components include “queuing component [computation means]” [refer to claim interpretation for further analysis.]; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The processor and memory are generic computer components. (See MPEP 2106.05(f), Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983.). 
Additional components include “scheduling component [computation means]” [refer to claim interpretation for further analysis.]; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The processor and memory are generic computer components. (See MPEP 2106.05(f), Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983.). 
Additional components include “evaluating component [computation means]” [refer to claim interpretation for further analysis.]; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The processor and memory are generic computer components. (See MPEP 2106.05(f), Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983.). 
“Input/output means for broadcasting” a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The storing step is also well-understood routine, conventional activity (See MPEP 2106.05(f), The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946.). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7, 9, 10, 12-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gipson (U.S. Patent No. 5778402) in view of Kofman (U.S. 20050149459) and Kermani (U.S. Patent No 6,853,991).

Regarding claim 1, (Currently amended) A method implemented on a computer for evaluating a flow of input data in… rules-based … system, rules being expressed in plain language (Gipson: Col 7. Lines 43-45 “An example of a direct rule is "if event1 occurs, then schedule event2."” Rules being expressed in plain language is taught as an example of a direct rule is "if event1 occurs, then schedule event2.".), … rules base being represented in a form of a graph G having nodes and arcs between the nodes (Gipson: Col 7. Lines 27-37 “FIG. 3 graphically illustrates the relationship among nodes in the rule-base. Each node can depend on many nodes in the rule-base. Each node can depend on many events. Many of the nodes are inter-dependent because they depend on the same events or rules. To represent this dependency among events and rules, the rule compiler 62 converts each rule and event into a node and sorts the nodes into levels. A rule node could be "If event1 occurs, then event2." Rules that depend on other rules or events reside at a higher or different level than the rules or events that they depend on. Within a section, nodes that depend on another node reside at a higher level then nodes they depend on. The linkage between the nodes represents the dependencies between the nodes. L” The rules base being represented in a form of a graph G having nodes and arcs between the nodes is taught as the graphical relationship among the nodes in the rule-base which are connected by linkages (i.e. arcs).), wherein a node is representing a part of a rule and an arc between two nodes is representing a dependency between parts of the rules of the two nodes (Gipson: Col. 7 Lines 35-40 “A rule node could be "If event1 occurs, then event2." Rules that depend on other rules or events reside at a higher or different level than the rules or events that they depend on. Within a section, nodes that depend on another node reside at a higher level then nodes they depend on. The linkage between the nodes represents the dependencies between the nodes. L” A node is representing a part of a rule and an arc between two nodes is representing a dependency between parts of the rules of the two nodes is taught as the rule nodes that depend on another node are linked by the linkage which represents the dependencies.), the graph being represented with entries down and exits up such as an arc n1-(Gipson: Col. 7 Lines 35-40 “A rule node could be "If event1 occurs, then event2." Rules that depend on other rules or events reside at a higher or different level than the rules or events that they depend on. Within a section, nodes that depend on another node reside at a higher level then nodes they depend on. The linkage between the nodes represents the dependencies between the nodes. L” An arc n1->n2 between two nodes n1 and n2 means that a value of n1 has an impact on a value of n2, n2 being represented in a higher level than n1 is taught as a section, nodes that depend on another node reside at a higher level then nodes they depend on and the linkage between the nodes represents the dependencies between the nodes.), the method comprising the steps of: receiving modifications on an input values of the graph (Gipson: Col. 4, Line 37-40 “The event monitor 50 captures user input and generates events from this input.” Receiving an input value to be evaluated is taught as capturing user input and generating events from the input [based on evaluation]. Col. 7 Lines 13-15 “the rules are sorted into a network of nodes. Each event and rule is represented by a node in the rule-base.” The inputs which are represented by nodes are updated (i.e. modifications) on the graph.) with an input/output interface (Gipson: Col. 2 Lines 67 “input device 24 and output device” An input/output interface is taught as input device 24 and output device.); queuing each modified input value received in a queue (Gipson: Col. 16, Lines 22-25 “To schedule rules and events, the event engine 52 pushes a pointer to each of the events and rules nodes in the dependents list onto an evaluation queue at the level of the node in the rule-base.” Queuing each modified input value received in a queue is taught as a pointer to each of the events and rules nodes in the dependents list onto an evaluation queue at the level of the node in the rule-base.); (Gipson: Col. 6, Lines 29-33 “By separating events into these event interval sections, the underlying event engine can control when rules are evaluated. Events and rules in other interval sections can be scheduled by events and rules in the current interval section.” Lines 39-41 “generates an event interval for the token interval section. When this event is propagated through the rule-base in the token interval section,” Determining in the queue, which queued modified input values are to be propagated in the graph is taught as separating the events into the interval sections and then propagating the event through the rule-base.); propagating at least one modified input value in the graph (Gipson: Col. 6, Lines 39-41 “generates an event interval for the token interval section. When this event is propagated through the rule-base in the token interval section,” Propagating at least one modified input value in the graph is taught as the event that is propagated through the rule-base.); evaluating by inference the value of the nodes in dependency of at least one modified input value (Gipson: Col. 4, Line 40-47 “The event monitor 50 then passes these events to the rule-based event engine 52. By passing events to the event engine 52, the event monitor causes events and rules to be scheduled for evaluation. The event monitor 50 calls the rule-based event engine 52 to evaluate the rules and events scheduled in an interval section of the rule-base 58” Evaluating by inference the value of the nodes in dependency of at least one modified input value is taught as the rule based event engine evaluates the rules and events scheduled.), the evaluation being to calculate the value of a node n2 according  to a modified value of a node n1, … (Gipson: Col 7, Lines 59-65 “The event engine 52 repeatedly evaluates and schedules nodes until all nodes scheduled for a level have been evaluated. Then the event engine moves to the next level and evaluates nodes scheduled at that level. The event engine continues this process for all levels in the interval section and then stops.” The evaluation being to calculate the value of a node n2 according  to a modified value of a node n1 is taught as the event engine repeatedly evaluates the nodes until all levels have been evaluated and continues this process for all levels in the interval section and then stops.); and generating an output value for the at least one modified input value according to a result of the evaluation (Gipson: Col. 4, Line 40-47 “The event monitor 50 then passes these events to the rule-based event engine 52. By passing events to the event engine 52, the event monitor causes events and rules to be scheduled for evaluation. The event monitor 50 calls the rule-based event engine 52 to evaluate the rules and events scheduled in an interval section of the rule-base 58 As a result of this evaluation, the event engine 52 can cause delayed actions to be generated to carry out an auto format rule.” Generating an output value for the at least one modified input value according to a result of the evaluation is taught as the rule based event engine evaluates the rules and events scheduled and carries out a modification such as the auto format rule.).
Gipson does not explicitly disclose … a fuzzy logic rules-based expert system… a fuzzy logic… and to stop the evaluation when the computed value of a node in a higher level does not change…
Kofman further teaches …a fuzzy logic rules-based expert system… a fuzzy logic (Kofman: Paragraph [0203] “In step 812, input Term Sets combinations are processed by the Fuzzy Logic Inference Engine. The Inference Engine utilizes Rule Base and Neural Network Links of the Expert System trained in step 718.” A fuzzy logic rules-based expert system is taught as the Fuzzy Logic Inference Engine that utilizes Rule Base and Neural network links of the Expert System.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rule-based system of Gipson with the fuzzy logic of Kofman in order to use the fuzzy logic expert system that allows infusing a high level thinking into neural networks by manually entering some expert rules thereby, dealing with difficulties arising from uncertainty, imprecision and noise (Kofman: Paragraph [0011] “Neural networks and Fuzzy Logic Expert Systems share the common ability to deal with difficulties arising from uncertainty, imprecision, and noise in the natural environment. Fuzzy Logic Expert System implemented as a Neural Network derives its Rule Base from data…In addition, a Hybrid Neuro-Fuzzy Expert System allows infusing of high level thinking into Neural Networks by Manually entering some expert rules.” Refer to Paragraph [0025]).
Gipson in view of Kofman does not explicitly disclose… and to stop the evaluation when the computed value of a node in a higher level does not change…
Kermani further teaches … and to stop the evaluation when the computed value of a node in a higher level does not change (Kermani: Col. 6, Lines 1-5 “implying that fitness function has either 15 25 35 40 45 50 55 60 65 6 reached a plateau (e.g., becomes Substantially constant) or is highest (i.e., the error is Zero), then the best performing rule (the new rule) is selected and stored” Lines 20-23 “If it has plateued, then the process can proceed to Step 227 at which point it is stopped.” Kermani teaches a stopping condition in which the iterations stop when the values plateau. This reads on the current limitation of stopping the evaluation when the value of a higher node does not change.)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination with Gipson and Kofman with the stopping condition of Kermani in order utilize the method of stopping the process when the values plateau (e.g., becomes Substantially constant) thereby, allowing a system to select the best performing node or converged value (Kermani: Col 6, Lines 1-5 “reached a plateau (e.g., becomes Substantially constant) or is highest (i.e., the error is Zero), then the best performing rule (the new rule) is selected and stored at step 221. This fuzzy rule may not be the optimal rule”).

Regarding claim 2, (Previously presented) Gipson in view of Kofman and Kermani teach the method as claimed in claim 1, further comprising a step of broadcasting (Gipson: Col. 3, Line 24 “Output device 26 may be a display device,” Broadcasting is the displayed a display device) one or more output values (Gipson: Col. 4, Line 40-47 “The event monitor 50 then passes these events to the rule-based event engine 52. By passing events to the event engine 52, the event monitor causes events and rules to be scheduled for evaluation. The event monitor 50 calls the rule-based event engine 52 to evaluate the rules and events scheduled in an interval section of the rule-base 58 As a result of this evaluation, the event engine 52 can cause delayed actions to be generated to carry out an auto format rule.” One or more output values are taught as the rule based event engine evaluates the rules and events scheduled and carries out a modification such as the auto format rule.).

Claim 16 is similarly rejected refer to claim 2 for further analysis.

Regarding claim 3, (Currently amended) Gipson in view of Kofman and Kermani teach the method as claimed in claim 1, wherein the step of determining which queued modified input values are to be propagated comprises a step of scheduling in time and/or in space propagations the evaluations of the queued modified input values (Gipson: Col 5. Line 20-25 “the process of scheduling and evaluating of rules and events in an interval section continues until no more rules are scheduled for evaluation within that interval section.” A step of scheduling in time and/or in space the evaluations of the queued input values is taught as the process of scheduling and evaluation of rules and events in an interval [time interval] section. Col. 6, Lines 39-41 “generates an event interval for the token interval section. When this event is propagated through the rule-base in the token interval section,” Propagating at least one modified input value in the graph is taught as the event that is propagated through the rule-base.).

Claim 17 is similarly rejected refer to claim 3 for further analysis.

Regarding claim 7, (Currently amended) Gipson in view of Kofman and Kermani teaches the method as claimed in claim 1, the method further comprising a step of comparing character strings that make up expressions that make up rules of the rules base (Gipson: Col. 22, Line 4-9 “In a typical case, the autocorrect rule operates as follows. When an event node that is linked to the autocorrect rule is evaluated, it triggers the autocorrect rule. The autocorrect rule then calls a compare routine, which compares one or more tokens in the text token cache with the autocorrect entry to determine whether there is a match” A step of comparing the character strings that make up the expressions that make up the rules of the rules base is taught as a compare routine, which compares one or more tokens in the text token cache with the autocorrect entry to determine whether there is a match.), a step of (Gipson: Col. 22, Line 10-17 “Walking back wards through the sequence, the compare routine then checks to see if the tokens in the text token cache match with the sequence in the autocorrect entry. If there is a match, then the document is edited as appropriate to replace the existing character string with its replacement in the auto correct list.” A step of deleting the redundancies between said expressions so as to obtain unique expressions and a step of evaluating said unique expressions is taught compare routine then checks to see if the tokens in the text token cache match with the sequence in the autocorrect entry and if there is a match, then the document is edited as appropriate to replace the existing character string with its replacement.).  

Claim 20 is similarly rejected refer to claim 7 for further analysis.
 
Regarding claim 9, (Previously presented) Gipson in view of Kofman and Kermani teaches the method as claimed in claim 1, wherein two substantially concomitant input values being assimilated into one and a same input value (Gipson: Col. 9, Line 55-60 “Each event generator 82 is responsible for generating events from the user input and passing these events to the event engine 52. In general, event generators can be implemented as separate routines or can be combined into a single routine.” Two substantially concomitant input values being assimilated into one and the same input value is taught as the events that are generated from user input in which the generated events can be combined into a single routine.).  

Regarding claim 10, (Previously presented) Gipson in view of Kofman and Kermani teaches the method as claimed in claim 1, wherein at least one rule being expressed in plain language (Gipson: Col 7. Lines 43-45 “An example of a direct rule is "if event1 occurs, then schedule event2."” Rules being expressed in plain language is taught as an example of a direct rule is "if event1 occurs, then schedule event2.".).  

Regarding claim 12, (Previously presented) Gipson in view of Kofman and Kermani teaches a computer program product, said computer program product comprising non-transitory code instructions to perform the steps of the method as claimed in claim 1, when said non-transitory code instructions are executed on a computer (Gipson: Col 2. Line 55-59 “The following description begins by explaining the elements of a computer system in which a method and system according to one embodiment of the invention is implemented.” Code instructions are executed on a computer is taught as a computer system in which a method and system according to one embodiment of the invention is implemented. Col. 6 Line 59 “executing code.” Col. 3 Line “34 and control unit 36 or may be a single device in which one or more of these parts of the CPU are integrated together, such as in a microprocessor. Moreover, the number and arrangement of the elements of the computer system may be varied from what shown and described in ways is known in the art.”).

Regarding claim 13, (Currently amended) A…rules-based expert system for evaluating a flow of input data, rules being expressed in plain language (Gipson: Col 7. Lines 43-45 “An example of a direct rule is "if event1 occurs, then schedule event2."” Rules being expressed in plain language is taught as an example of a direct rule is "if event1 occurs, then schedule event2.".), …rules base being represented in a form of a graph G having nodes and arcs between the nodes (Gipson: Col 7. Lines 27-37 “FIG. 3 graphically illustrates the relationship among nodes in the rule-base. Each node can depend on many nodes in the rule-base. Each node can depend on many events. Many of the nodes are inter-dependent because they depend on the same events or rules. To represent this dependency among events and rules, the rule compiler 62 converts each rule and event into a node and sorts the nodes into levels. A rule node could be "If event1 occurs, then event2." Rules that depend on other rules or events reside at a higher or different level than the rules or events that they depend on. Within a section, nodes that depend on another node reside at a higher level then nodes they depend on. The linkage between the nodes represents the dependencies between the nodes. L” The rules base being represented in a form of a graph G having nodes and arcs between the nodes is taught as the graphical relationship among the nodes in the rule-base which are connected by linkages (i.e. arcs).), wherein a node is representing a part of a rule and an arc between two nodes is representing a dependency between parts of the rules of the two nodes (Gipson: Col. 7 Lines 35-40 “A rule node could be "If event1 occurs, then event2." Rules that depend on other rules or events reside at a higher or different level than the rules or events that they depend on. Within a section, nodes that depend on another node reside at a higher level then nodes they depend on. The linkage between the nodes represents the dependencies between the nodes. L” A node is representing a part of a rule and an arc between two nodes is representing a dependency between parts of the rules of the two nodes is taught as the rule nodes that depend on another node are linked by the linkage which represents the dependencies.), the graph being represented with entries down and exits (Gipson: Col. 7 Lines 35-40 “A rule node could be "If event1 occurs, then event2." Rules that depend on other rules or events reside at a higher or different level than the rules or events that they depend on. Within a section, nodes that depend on another node reside at a higher level then nodes they depend on. The linkage between the nodes represents the dependencies between the nodes. L” An arc n1->n2 between two nodes n1 and n2 means that a value of n1 has an impact on a value of n2, n2 being represented in a higher level than n1 is taught as a section, nodes that depend on another node reside at a higher level then nodes they depend on and the linkage between the nodes represents the dependencies between the nodes.), the system comprising: a management computer having a rules base; the management computer configured to receive modifications on input values of the graph (Gipson: Col. 4, Line 37-40 “The event monitor 50 captures user input and generates events from this input.” Receiving an input value to be evaluated is taught as capturing user input and generating events from the input [based on evaluation]. Col. 7 Lines 13-15 “the rules are sorted into a network of nodes. Each event and rule is represented by a node in the rule-base.” The inputs which are represented by nodes are updated (i.e. modifications) on the graph.) with an input/output interface (Gipson: Col. 2 Lines 67 “input device 24 and output device” An input/output interface is taught as input device 24 and output device.); 54824-3617-4299.1Application No. 15/516,859Patentthe management computer configured to queue each modified input value received in a queue (Gipson: Col. 16, Lines 22-25 “To schedule rules and events, the event engine 52 pushes a pointer to each of the events and rules nodes in the dependents list onto an evaluation queue at the level of the node in the rule-base.” Queuing each modified input value received in a queue is taught as a pointer to each of the events and rules nodes in the dependents list onto an evaluation queue at the level of the node in the rule-base.); the management computer configured to determine in the queue, which queued modified input values are to be propagated in the graph (Gipson: Col. 6, Lines 29-33 “By separating events into these event interval sections, the underlying event engine can control when rules are evaluated. Events and rules in other interval sections can be scheduled by events and rules in the current interval section.” Lines 39-41 “generates an event interval for the token interval section. When this event is propagated through the rule-base in the token interval section,” Determining in the queue, which queued modified input values are to be propagated in the graph is taught as separating the events into the interval sections and then propagating the event through the rule-base.); the management computer configured to propagate at least one modified input value in the graph (Gipson: Col. 6, Lines 39-41 “generates an event interval for the token interval section. When this event is propagated through the rule-base in the token interval section,” Propagating at least one modified input value in the graph is taught as the event that is propagated through the rule-base.); the management computer configured to evaluate by inference the value of the nodes in dependency of at least one modified input value (Gipson: Col. 4, Line 40-47 “The event monitor 50 then passes these events to the rule-based event engine 52. By passing events to the event engine 52, the event monitor causes events and rules to be scheduled for evaluation. The event monitor 50 calls the rule-based event engine 52 to evaluate the rules and events scheduled in an interval section of the rule-base 58” Evaluating by inference the value of the nodes in dependency of at least one modified input value is taught as the rule based event engine evaluates the rules and events scheduled.), an evaluation being to calculate the value of a node n2 according to a modified value of a node n1, (Gipson: Col 7, Lines 59-65 “The event engine 52 repeatedly evaluates and schedules nodes until all nodes scheduled for a level have been evaluated. Then the event engine moves to the next level and evaluates nodes scheduled at that level. The event engine continues this process for all levels in the interval section and then stops.” The evaluation being to calculate the value of a node n2 according  to a modified value of a node n1 is taught as the event engine repeatedly evaluates the nodes until all levels have been evaluated and continues this process for all levels in the interval section and then stops.); and the management computer configured to generate an output value for the at least one modified input value according to a result of the evaluation (Gipson: Col. 4, Line 40-47 “The event monitor 50 then passes these events to the rule-based event engine 52. By passing events to the event engine 52, the event monitor causes events and rules to be scheduled for evaluation. The event monitor 50 calls the rule-based event engine 52 to evaluate the rules and events scheduled in an interval section of the rule-base 58 As a result of this evaluation, the event engine 52 can cause delayed actions to be generated to carry out an auto format rule.” Generating an output value for the at least one modified input value according to a result of the evaluation is taught as the rule based event engine evaluates the rules and events scheduled and carries out a modification such as the auto format rule.).
Gipson does not explicitly disclose … a fuzzy logic rules-based expert system… a fuzzy logic… and to stop the evaluation when the computed value of a node in a higher level does not change…
Kofman further teaches …a fuzzy logic rules-based expert system… a fuzzy logic (Kofman: Paragraph [0203] “In step 812, input Term Sets combinations are processed by the Fuzzy Logic Inference Engine. The Inference Engine utilizes Rule Base and Neural Network Links of the Expert System trained in step 718.” A fuzzy logic rules-based expert system is taught as the Fuzzy Logic Inference Engine that utilizes Rule Base and Neural network links of the Expert System.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rule-based system of Gipson with the fuzzy logic of Kofman in order to use the fuzzy logic expert system that allows infusing a high level thinking into neural networks by manually entering some expert rules thereby, dealing with difficulties arising from uncertainty, imprecision and noise (Kofman: Paragraph [0011] “Neural networks and Fuzzy Logic Expert Systems share the common ability to deal with difficulties arising from uncertainty, imprecision, and noise in the natural environment. Fuzzy Logic Expert System implemented as a Neural Network derives its Rule Base from data…In addition, a Hybrid Neuro-Fuzzy Expert System allows infusing of high level thinking into Neural Networks by Manually entering some expert rules.” Refer to Paragraph [0025]).
Gipson in view of Kofman does not explicitly disclose… and to stop the evaluation when the computed value of a node in a higher level does not change…
Kermani further teaches … and to stop the evaluation when the computed value of a node in a higher level does not change (Kermani: Col. 6, Lines 1-5 “implying that fitness function has either 15 25 35 40 45 50 55 60 65 6 reached a plateau (e.g., becomes Substantially constant) or is highest (i.e., the error is Zero), then the best performing rule (the new rule) is selected and stored” Lines 20-23 “If it has plateued, then the process can proceed to Step 227 at which point it is stopped.” Kermani teaches a stopping condition in which the iterations stop when the values plateau. This reads on the current limitation of stopping the evaluation when the value of a higher node does not change.)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination with Gipson and Kofman with the stopping condition of Kermani in order utilize the method of stopping the process when the values plateau (e.g., becomes Substantially constant) thereby, allowing a system to select the best performing node or converged value (Kermani: Col 6, Lines 1-5 “reached a plateau (e.g., becomes Substantially constant) or is highest (i.e., the error is Zero), then the best performing rule (the new rule) is selected and stored at step 221. This fuzzy rule may not be the optimal rule”).

Regarding claim 14, (Currently amended) Gipson in view of Kofman and Kermani teaches the system as claimed in claim 13, comprising: means for receiving an input value to be evaluated (Gipson: Col. 4, Line 37-40 “The event monitor 50 captures user input and generates events from this input.” Receiving an input value to be evaluated is taught as capturing user input and generating events from the input [based on evaluation]. Col. 7 Lines 13-15 “the rules are sorted into a network of nodes. Each event and rule is represented by a node in the rule-base.” The inputs which are represented by nodes are updated (i.e. modifications) on the graph.); and an evaluation unit including at least one processor (Gipson: Col. 3, Line 36-38 “CPU are integrated together, such as in a microprocessor.” An evaluation component can be a processor.) configured to evaluate by inference the value of the nodes in dependency of at least one modified input value (Gipson: Col. 4, Line 40-47 “The event monitor 50 then passes these events to the rule-based event engine 52. By passing events to the event engine 52, the event monitor causes events and rules to be scheduled for evaluation. The event monitor 50 calls the rule-based event engine 52 to evaluate the rules and events scheduled in an interval section of the rule-base 58” Evaluating by inference the value of the nodes in dependency of at least one modified input value is taught as the rule based event engine evaluates the rules and events scheduled.), an evaluation being to calculate the value of a node n2 according to a modified value of a node n1, and to stop the evaluation when a computed value of a node in a higher level does not change (Gipson: Col 7, Lines 59-65 “The event engine 52 repeatedly evaluates and schedules nodes until all nodes scheduled for a level have been evaluated. Then the event engine moves to the next level and evaluates nodes scheduled at that level. The event engine continues this process for all levels in the interval section and then stops.” The evaluation being to calculate the value of a node n2 according  to a modified value of a node n1, and to stop the evaluation when the computed value of a node in a higher level does not change is taught as the event engine repeatedly evaluates the nodes until all levels have been evaluated and continues this process for all levels in the interval section and then stops.); wherein the system comprises: a storage for queuing each modified the input value (Gipson: Col. 3. Line 8-11 “Memory system 30 generally includes high-speed main memory 38 in the form of a medium such as random access memory (RAM) and read only memory (ROM)” Storage means for queuing the input value is taught as a memory system including a high speed memory.); a computation device including at least one processor for selecting a queued input value (Gipson: Col 5. Line 60-66 “The selection interval section tracks "selection" events (e.g. when the user selects text or moves the cursor). The dialog interval section tracks user input events inside dialog boxes or menus. The user interface interval section tracks higher level events than the dialog interval section and includes such events as actuation of a push button control.” Selection of input values having been selected being evaluated is taught as the selection events when a user selects text or moves the cursor. [Computation means is interpreted as a processor according to the applicant’s specification.] Col 3. Line 37-38 “CPU are integrated together, such as in a microprocessor.”) and for scheduling in time and/or in space the evaluations of one or more queued input values (Gipson: Col 5. Line 20-25 “the process of scheduling and evaluating of rules and events in an interval section continues until no more rules are scheduled for evaluation within that interval section.” A step of scheduling in time and/or in space the evaluations of the queued input values is taught as the process of scheduling and evaluation of rules and events in an interval [time interval] section.); a computation device including at least one processor configured to determine in the queue (Gipson: Col. 8, Line 35-39 “If any delayed actions are produced during evaluation, they are placed in a delayed action queue.” Queuing the input value in a queue is taught as the delayed actions are placed in a delayed action queue. [Computation means is interpreted as a processor according to the applicant’s specification.] Col 3. Line 37-38 “CPU are integrated together, such as in a microprocessor.”), which queued modified input values are to be propagated in the graph (Gipson: Col. 6, Lines 29-33 “By separating events into these event interval sections, the underlying event engine can control when rules are evaluated. Events and rules in other interval sections can be scheduled by events and rules in the current interval section.” Lines 39-41 “generates an event interval for the token interval section. When this event is propagated through the rule-base in the token interval section,” Determining in the queue, which queued modified input values are to be propagated in the graph is taught as separating the events into the interval sections and then propagating the event through the rule-base.); and input/output means for broadcasting one or more output values (Gipson: Col. 3, Line 17-24 “Main memory 38 also includes video display memory for displaying images through a display device…Output device 26 may be a display device,” Broadcasting component is the displayed a display device.).  

Regarding claim 15, (Currently amended) Gipson in view of Kofman and Kermani teaches the system as claimed in claim 14 comprising: an input/output component (Gipson: Fig. 1 “input device 24 and output device”) for receiving one or more input values (Gipson: Col. 4, Line 37-40 “The event monitor 50 captures user input and generates events from this input.” Receiving an input value to be evaluated is taught as capturing user input and generating events from the input [based on evaluation]. Col. 7 Lines 13-15 “the rules are sorted into a network of nodes. Each event and rule is represented by a node in the rule-base.” The inputs which are represented by nodes are updated (i.e. modifications) on the graph.); a queuing component including at least one processor (Gipson: Col. 3, Line 36-38 “CPU are integrated together, such as in a microprocessor.” An queuing component can be a processor.) configured to perform one or more of store modifications on input values, group together the input values, and merge and delete the input values (Gipson: Col. 9, Line 55-60 “Each event generator 82 is responsible for generating events from the user input and passing these events to the event engine 52. In general, event generators can be implemented as separate routines or can be combined into a single routine.” Merging, allocating queued input values is taught as the events that are generated from user input in which the generated events can be combined [merging and allocating] into a single routine. Col. 20, Line 45-50 “To change the autocorrect list provided with the program, the user can add or delete entries from the list by using the autocorrect dialog.” Deleting, grouping together, queued input values is taught as the user can add or delete entries from the list [a list is a group of inputs] by using the autocorrect dialog.); a scheduling component including at least one processor configured to perform (Gipson: Col. 3, Line 36-38 “CPU are integrated together, such as in a microprocessor.” An scheduling component can be a processor.) one or more of select queued input values (Gipson: Col. 5 Lines 56-65 “There are interval sections for a variety of events including user interface, selection, dialog, character, token, line, paragraph, object and document events. The selection interval section tracks "selection" events (e.g. when the user selects text or moves the cursor). The dialog interval section tracks user input events” Selection of events is taught as the select queued input values.), delete queued input values, group together queued input values, merge queued input values (Gipson: Col. 20, Line 45-50 “To change the autocorrect list provided with the program, the user can add or delete entries from the list by using the autocorrect dialog.” Selecting, deleting, grouping together, merging, and allocating queued input values is taught as the user can add or delete entries from the list [a list is a group of inputs] by using the autocorrect dialog.), and allocate queued input values (Gipson: Col. 9, Line 55-60 “Each event generator 82 is responsible for generating events from the user input and passing these events to the event engine 52. In general, event generators can be implemented as separate routines or can be combined into a single routine.” Allocating queued input values is taught as the events that are generated from user input in which the generated events can be combined [allocating] into a single routine.); an evaluation component (Gipson: Col. 3, Line 36-38 “CPU are integrated together, such as in a microprocessor.” An evaluation component can be a processor.) including at least one processor configured to evaluate one or (Gipson: Col. 3, Line 36-38 “CPU are integrated together, such as in a microprocessor.” An evaluation component can be a processor. Col. 4, Line 40-47 “The event monitor 50 then passes these events to the rule-based event engine 52. By passing events to the event engine 52, the event monitor causes events and rules to be scheduled for evaluation. The event monitor 50 calls the rule-based event engine 52 to evaluate the rules and events scheduled in an interval section of the rule-base 58” Determining an output value by evaluating, by inference by means of the rules base, the queued input value selected is taught as the rule based event engine evaluates the rules and events scheduled.); and a broadcasting component (Gipson: Col. 3, Line 17-24 “Main memory 38 also includes video display memory for displaying images through a display device…Output device 26 may be a display device,” Broadcasting component is the displayed a display device.) configured to select and communicate one or more input values utilizing a communication modality (Gipson: Col. 8 Line 38-45 “For example, in creating a bulleted list, there can be a number of actions associated with editing the document to create the list and additional actions such as displaying help text to the user. To initiate these delayed actions. the event monitor removes them from the queue, one at a time, and calls the appropriate functions to carry them out.” Selecting and communicating one or more input values is taught as the generated by the functions that process events in the queue. Modality is taught as the display.).  

5, 6, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gipson (U.S. Patent No. 5778402) in view of Kofman (U.S. 20050149459), Kermani (U.S. Patent No 6,853,991) and Iscen (U.S. 20090327195).

Regarding claim 5, (Currently amended) Gipson in view of Kofman and Kermani teach the method as claimed in claim 1, …corresponding to the rules base (Gipson: Col 7. Lines 27-37 “FIG. 3 graphically illustrates the relationship among nodes in the rule-base.” Corresponding to the rules base is taught as nodes in the rule-base.)… comprising an input node corresponding to a modified input value (Gipson: Col 7. Lines 27-37 “FIG. 3 graphically illustrates the relationship among nodes in the rule-base. Each node can depend on many nodes in the rule-base. Each node can depend on many events. Many of the nodes are inter-dependent because they depend on the same events or rules.” Comprising an input node corresponding to a modified input value is taught as each node depending on the events which are in terms of interval values.).
Iscen further teaches… the method further comprising a step of separating the graph… into several separate connecting sub-graphs, for which there is no common edge between these different sub-graphs, each sub-graph (Iscen: Paragraph [0043] “the division component 220 can break a causality graph into separate weakly connected sub-graphs.” [0044] “produce causality graphs 110 that comprise unions of disconnected causality sub-graphs. Again, breaking up graphs into sub-graphs is advantageous because sub-graphs offer reduced complexity and faster processing times when being analyzed.” A step of separating the graph… into several separate connecting sub-graphs, for which there is no common edge between these different sub-graphs, each sub-graph is taught as the division component which breaks the graphs into separate connected sub-graphs. This produces the disconnected sub-graphs.)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gipson, Kofman and Kermani with the method of separating graphs into sub-graphs of Iscen in order to allow breaking up graphs into sub-graphs thereby, achieving the advantages of reduced complexity and faster processing times when being analyzed (Iscen: Paragraph [0044] “Again, breaking up graphs into sub-graphs is advantageous because sub-graphs offer reduced complexity and faster processing times when being analyzed. The calculations below demonstrate a sample reduction in the number of iterations that would be required if a causality graph were not split into sub-graphs (e.g., 59049) versus the iterations required after processing into sub-graphs (e.g., 45).).

Claim 18 is similarly rejected refer to claim 5 for further analysis.

Regarding claim 6, (Currently amended) Gipson in view of Kofman, Kermani, Iscen teach the method as claimed in claim 5, Gipson teaches wherein the step of evaluating comprises a step of evaluating a [graph]… by browsing said [graph]…associating a priority with each node of the [graph] and a step of evaluating the nodes by ascending priority (Gipson: Col 7, Lines 59-65 “The event engine 52 repeatedly evaluates and schedules nodes until all nodes scheduled for a level have been evaluated. Then the event engine moves to the next level and evaluates nodes scheduled at that level. The event engine continues this process for all levels in the interval section and then stops.” Evaluating a [graph]… by browsing said [graph]… associating a priority with each node of the [graph] and a step of evaluating the nodes by ascending priority is taught as the event engine repeatedly evaluates the nodes until all levels have been evaluated and continues this process for all levels in the interval section and then stops. Ascending priority is taught by the method of moving from one level to the next.).  
Iscen further teaches …sub-graph… sub-graph,…sub-graph (Iscen: Paragraph [0043] “the division component 220 can break a causality graph into separate weakly connected sub-graphs.” [0044] “produce causality graphs 110 that comprise unions of disconnected causality sub-graphs. Again, breaking up graphs into sub-graphs is advantageous because sub-graphs offer reduced complexity and faster processing times when being analyzed.” A step of separating the graph… into several separate connecting sub-graphs, for which there is no common edge between these different sub-graphs, each sub-graph is taught as the division component which breaks the graphs into separate connected sub-graphs. This produces the disconnected sub-graphs.)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gipson, Kofman and Kermani with the method of separating graphs into sub-graphs of Iscen in order to allow breaking up graphs into sub-graphs thereby, achieving the advantages of reduced complexity and faster processing times when being analyzed (Iscen: Paragraph [0044] “Again, breaking up graphs into sub-graphs is advantageous because sub-graphs offer reduced complexity and faster processing times when being analyzed. The calculations below demonstrate a sample reduction in the number of iterations that would be required if a causality graph were not split into sub-graphs (e.g., 59049) versus the iterations required after processing into sub-graphs (e.g., 45).).

Claim 19 is similarly rejected refer to claim 6 for further analysis.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Gipson (U.S. Patent No. 5778402) in view of Kofman (U.S. 20050149459), Kermani (U.S. Patent No 6,853,991) and Njemanze (U.S. 20120260306).
Regarding claim 8, Gipson in view of Kofman and Kermani teaches the method as claimed in claim 1, Gipson in view of Kofman and Kermani does not explicitly disclose wherein a part of a rule of the rules base being associated with a time expiration parameter/value. 
Njemanze further teaches a part of a rule of the rules base being associated with a time expiration parameter/value (Njemanze: Paragraph [0074] “The compiled rule and aggregated events are provided to RETE engine 430 (step 550) for a time period specified by the rule. If the time period expires, the time-based rule is no longer provided to the RETE engine 430.” A part of a rule of the rules base being associated with a time expiration parameter/value is taught as if the time period expires the time-based rule is no longer provided to the engine.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gipson, Kofman, and Kermani with the time-based rule expiration of Njemanze in order to allow providing events with an expiration time in thereby deleting events that are no longer of interest (Njemanze: Paragraph [0069] “The aggregated events can have an expiration time, (i.e., the aggregated event is only of interest for a period of time.) Memory manager 420 provides events to RETE Engine 430 and deletes the events when the event reaches its expiration time. In other words, memory manager 420 feeds and deletes events to and from the RETE engine 430 as needed to provide statefulness.”).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Gipson (U.S. Patent No. 5778402) in view of Kofman (U.S. 20050149459), Kermani (U.S. Patent No 6,853,991) and Stewart (U.S.20020023061).

Regarding claim 11, (Previously presented) Gipson in view of Kofman and Kermani teaches the method as claimed in claim 1, Gipson in view of Kofman and Kermani does not explicitly disclose wherein the evaluation by inference being performed according to 0-order logic, 1.sup.st-order logic or according to fuzzy logic. 
Stewart further teaches the evaluation by inference being performed according to 0-order logic (Stewart: Paragraph [0020] “where the t-norm is taken to be the Zadeh t-norm in the discussion of recursion, and M P(A′→B′|A″→B″)(0) is the zeroth order function, referred to earlier as MP.” 0-order logic is taught as zeroth order function used in the first theorem of Stewart) or 1.sup.st-order logic.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gibson, Kofman and Kermani with the zeroth order function of Stewart in order to allow an expert to see how the envelope spreads for a given function thereby allowing a person to measure the distance between the input and the rule input (Stewart: Paragraph [0020] “the output having different shapes and rates of spreading and wherein the rate of spread is a function of distance between the user input and the rule input. The desired shape of the envelope of possibility is a system parameter determined at set up by an expert, while the similarity between the user input and the rule input may be measured by existing measures or by a novel measure.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/A.A.S./Examiner, Art Unit 2123    
                                                                                                                                                                                                    /ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123